Motion to clarify and/or modify the decision of this court handed down June 30, 1958 (6 AD 2d 838) so as to make the same consistent with the decision at Special Term. Motion denied, without costs, and without prejudice to the movants, if they be so advised, to make such further application to the Special Term on papers which will fully disclose all the relevant facts or to commence such further proceedings as they may deem proper. In support of the motion, the movants have recited facts which do not appear to have been presented to the Special Term in the original proceeding and which were not presented to this court on the appeal. Present—Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.